Citation Nr: 0821652	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

2.  Entitlement to service connection for joint pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  

3.  Entitlement to service connection for muscle pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  

4.  Entitlement to service connection for memory loss with 
depression, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for a digestive 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.  

6.  Entitlement to service connection for skin rash, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1987 to 
December 1991 and from February 1992 to July 1993, to include 
service in Southwest Asia.

This claim is on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The veteran's joint pain, muscle pain, memory loss with 
depression and skin rash claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The veteran sustained a head injury during service and 
reports having headaches since his period of service, and the 
medical evidence shows that he has been diagnosed as having 
headaches.

3.  The veteran has been diagnosed as having irritable bowel 
syndrome and the medical evidence shows that the condition is 
compensably disabling.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, a chronic headache disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2007).

2.  Irritable bowel syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a 
chronic headache disorder and for irritable bowel syndrome, 
which represent complete grants of the benefits sought on 
appeal.  As such, a discussion of VA's duties to notify and 
assist is not necessary.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Headaches

The veteran alleges that he has suffered from migraine 
headaches while stationed in Southwest Asia and that he has 
had this condition since that time.  At his June 2005 VA 
neurological examination, he indicated that he suffered from 
headaches at a rate of about one every two weeks, although he 
has occasionally gone for periods of up to two months without 
headaches.

National Guard records reveal that the veteran noticed a lump 
on the back of his head and reported to sick call while 
stationed at Camp Ripley, Minnesota, in June 1994, following 
his service in Southwest Asia.  He complained of experiencing 
migraine headaches for five days.  The lump was found to be 
the result of a bruise. 

VA treatment records reveal that he was diagnosed with 
"common migraine" in January 2001.  In the report of a June 
2005 neurological examination, the examiner found that his 
examination was unremarkable but opined that, based on the 
veteran's description of flashing lights associated with a 
severe headache, a diagnosis of migraine headache with aura 
was likely.  Magnetic resonance imaging (MRI) of the brain, 
which was found to be normal, was conducted in August 2006.

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that service 
connection is warranted.  In reaching this conclusion, the 
Board notes that the veteran is competent to report that the 
veteran had headaches during service, and because the Board 
finds his account to be credible, concludes that the June 
2005 VA examiner's opinion essentially supports his claim.  
As such, this case does not turn on whether the veteran has 
"headaches" or a migraine because the Board finds that the 
disorder has been chronic since service.  Under the 
circumstances of this case, the Board finds that the record 
suggests that the veteran currently has a chronic headache 
disorder that initially manifested itself in service.  
Because service connection is being granted on a direct 
basis, an analysis of whether the provisions of 38 C.F.R. 
§ 3.317 provide a basis for a grant of service connection is 
unnecessary.  

Digestive disorder

As the RO has repeatedly pointed out in confirming and 
continuing the denial of the veteran's claim, his digestive 
problems have been diagnosed as irritable bowel syndrome, a 
known clinical diagnosis.  Under section 3.317, however, 
presumptive service connection is available for irritable 
bowel syndrome as a medically unexplained chronic multi 
symptom illness.  Thus, because the evidence shows that the 
condition is compensably disabling under Diagnostic Code 
7346, service connection is warranted.


ORDER

Service connection for a chronic headache disorder is 
granted.

Service connection for irritable bowel syndrome is granted.


REMAND

Based on a careful review of the record, the Board regrets 
that his joint pain, muscle pain, memory loss with depression 
and skin rash claims must be remanded for further 
development.

As to the veteran's joint and muscle pain claims, the Board 
finds that he must be afforded a VA examination to determine 
whether these symptoms are attributable to a known clinical 
diagnosis, and if so, whether any diagnosed condition is 
related to or had its onset during service.

As to his memory loss with depression claim, it is unclear 
whether the veteran has a psychiatric disability that is 
related to his service-connected physical conditions, and in 
particular his right wrist disability, headache disorder and 
irritable bowel syndrome.  As such, the Board finds that this 
issue must also be remanded for a VA examination.

As to his skin disability claim, the veteran reports having 
episodic skin problems since service.  At the most recent VA 
examination, the veteran exhibited no skin pathology.  After 
obtaining all records of his outpatient care, he should be 
afforded a VA examination.  Based on his review of the 
veteran's records, any competent lay evidence, and the 
results of the examination, the examiner must opine whether 
it is at least as likely as not that the veteran has a 
chronic skin condition.  If so, he or she must state whether 
it is attributable to a known clinical diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of the joint, muscle pain and 
skin rash.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
claims files should be made available 
to and reviewed by the examiner.  
	
The examiner should rule in or exclude 
diagnoses of chronic fatigue syndrome 
and fibromyalgia.  The examiner should 
comment as to whether it is at least as 
likely as not that the joint pain, 
muscle pain or skin rash is 
attributable to a known clinical 
diagnosis.  If so, the examiner must 
state whether that diagnosed condition 
is related to or had its onset during 
the veteran's period of service.  In 
doing so, the examiner must acknowledge 
the veteran's lay complaints regarding 
a continuity of symptomatology.  The 
rationale for all opinions expressed 
should be provided in a legible report.

2.  The veteran must be afforded a VA 
psychiatric examination to determine 
the nature, extent and etiology of any 
psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests should 
be conducted, and the examiner should 
rule in or exclude a diagnosis of a 
psychiatric condition.  If a 
psychiatric disability is diagnosed, 
the examiner must state whether the 
veteran has memory loss or depression 
due to that condition, and if so, 
whether it is at least as likely as not 
that the disability is related to or 
had its onset during service.  The 
examiner must also comment as to 
whether the veteran has memory loss 
with depression that cannot be 
attributed to a known clinical 
diagnosis.  Further, the examiner must 
opine whether it is at least as likely 
as not that the veteran has a 
psychiatric disability that is caused 
or aggravated by his service-connected 
disabilities, to specifically include 
his right wrist disability, chronic 
headache disorder and irritable bowel 
syndrome.  All findings and conclusions 
should be set forth in a legible 
report.

3.  Thereafter, the RO should 
readjudicate the veteran's appeal.  In 
considering his memory loss and 
depression claim, the RO must 
adjudicate whether it is due to 
undiagnosed illness, due to a known 
clinical diagnosis that is related to 
or had its onset in service, or is 
secondary to his service-connected 
disabilities, which now include his 
chronic headache disorder and irritable 
bowel syndrome.  If any benefit sought 
on appeal is not granted, the RO should 
issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


